Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-21-00116-CV

           BISON DRILLING AND FIELD SERVICES LLC and Bison Trucking LLC,
                                   Appellants

                                                 v.

              MCDAY ENERGY CORP., Donald W. Orr, and McDay Oil & Gas, Inc.,
                                   Appellees

                    From the 293rd Judicial District Court, Zavala County, Texas
                                Trial Court No. 18-05-14176-ZCV
                            Honorable Maribel Flores, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: July 7, 2021

MOTION TO DISMISS GRANTED, APPEAL DISMISSED

           On June 28, 2021, appellants filed an unopposed motion to dismiss this appeal as moot

because the trial court vacated the order challenged on appeal. We grant the motion and dismiss

the appeal as moot.

                                                  PER CURIAM